In an action to recover moneys due and owing by virtue of personal guarantees of a corporate debt, plaintiff appeals from an order of the Supreme Court, Orange County, dated June 7, 1977, which, inter alia, denied his motion for summary judgment. Order reversed, on the law, with $50 costs and disbursements, and motion granted. Assuming, arguendo, the truth of defendants’ allegation that the instant indebtedness, although contracted in the form of a corporate loan, was intended to finance their individual obligations, the further representation that it was so contracted to provide funding to pay taxes on real estate owned by them and other obligations "so that we [defendants] could [sic] not be forced to sell the real estate at depressed prices and could hold the same until the market revived” establishes a bona fide business purpose for the loan, rendering their attempted reliance on a usury defense unavailing (see Schneider v Phelps, 41 NY2d 238). No triable issues of fact having been raised, the motion for summary judgment should have been granted. Titone, J. P., Rabin, Gulotta and Margett, JJ., concur.